Citation Nr: 0915902	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  04-07 511A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for service-connected diabetes mellitus, Type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel



INTRODUCTION

The appellant served on active duty from June 1970 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted the appellant's claim of 
entitlement to service connection for diabetes mellitus, Type 
II, and assigned a 20 percent disability rating.  The 
appellant submitted a notice of disagreement with this 
assignment in May 2003 and perfected his appeal in March 
2004.

The appellant participated in a Board video conference 
hearing with the undersigned Veterans Law Judge in August 
2007.  A transcript of that proceeding has been associated 
with the appellant's claims file.  The Board notes that 
during his hearing, the appellant raised an informal claim of 
entitlement to service connection for hypertension, to 
include as secondary to his service-connected diabetes 
mellitus, Type II.  He also requested increased disability 
ratings for his service-connected right upper extremity 
neuropathy, left upper extremity neuropathy, right lower 
extremity neuropathy and left lower extremity neuropathy.  
These new claims are REFERRED back to the RO for appropriate 
action.

The Board previously remanded this claim in October 2007 for 
additional evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.




REMAND

The Board is cognizant of the fact that the appellant's case 
has been in adjudicative status since 2004, and it has 
already been remanded in the past.  Consequently, the Board 
wishes to assure the appellant that it would not be remanding 
this case again unless it was essential for a full and fair 
adjudication of his claim.

After the AMC completed the actions ordered in the Board's 
October 2007 remand, the appellant's claim was returned to 
the Board for adjudication.  Prior to the adjudication of 
this claim, the Board received additional evidence from the 
appellant and his representative.  At that time, the 
appellant requested an additional Board video conference 
hearing.  The Board has granted the appellant's request.  See 
38 C.F.R. § 3.103(c) (2008).

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a 
second Board video conference hearing.  
The appellant and his representative 
should be notified of the date, time and 
place of the hearing.  After the hearing 
has been conducted, or if the appellant 
fails to report for the hearing or 
withdraws the hearing request, the 
claims file should be returned to the 
Board in accordance with current 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2008).

